Title: From George Washington to Major John Thornton, 20 March 1777
From: Washington, George
To: Thornton, John

 

Sir,
Head quarters. Morris Town. 20th March 1777.

Having determined to attempt the raising another Battalion in Virginia, the command of which is given to C. M. Thruston Esqr. of Frederick County, I have a desire to appoint you the Major. I have not forgot that it was in contemplation for You to fill the office of Lieutt Colo. of Colo. Henley’s Battalion: But, besides the improbability, from his own account, that success will attend his attempt in New England, I discover that there are several Captains in the Virginia line with older Commissions than yours, who will complain of so rapid a promotion. For these reasons, I think it more for the public good to offer you this Majority—Angus McDonald Esqr. of Frederick is designed for the Lieutt Colo. ’Tis at present doubtfull, whether he will come into service; should he refuse, perhaps Circumstances may justify your supplying the Vacancy—Be pleased to communicate your determination to me immediately; in the meantime ’tis proper that the recruiting Instructions & Money may be sent to you & the Regimt be filling up during Colo. Thruston’s indisposition. I am Yr most Obdt Servt

Go: Washington


P.S. A certain Gentleman your junior, is only a Major, & not as is supposed a Lt Colo. of Horse.

